4.160; Round Hill Gen. Imp. Dist. v. Newman, 97 Nev. 601, 637 P.2d 534
                 (1981). A writ of prohibition serves to arrest "the proceedings of any . . .
                 board . . . exercising judicial functions, when such proceedings are without
                 or in excess of the jurisdiction of such . . . board." NRS 34.320. A writ of
                 mandamus and a writ of prohibition may issue only where there is no
                 plain, speedy, and adequate remedy at law. NRS 34.170; NRS 34.330.
                 Petitions for extraordinary writs are addressed to the sound discretion of
                 the court.   State ex rel. Dept Transp. v. Thompson, 99 Nev. 358, 662 P.2d
                 1338 (1983). Based upon our review of the record on appeal, we conclude
                 that the district court did not abuse its discretion in dismissing the
                 petition.
                              First, the petition, which appellant acknowledged did not
                 challenge the validity of his judgment of conviction, was improperly filed
                 in the criminal case and should have been filed as a separate civil action.
                              Second, notwithstanding the improper filing of the petition in
                 the criminal case, appellant failed to demonstrate that any duty was
                 violated or that any actor exceeded their jurisdiction. While NRS
                 484C.410(1) provides that a person convicted of felony DUI must be
                 segregated from violent offenders and be assigned to a minimum security
                 facility or institution, this provision is qualified by the language "insofar
                 as practicable." The documentation provided by appellant shows that he
                 has been incarcerated in minimum security facilities but medical issues
                 and• disciplinary violations have caused him to be removed from the
                 minimum security facilities. Appellant is not entitled to the selection of a
                 minimum security facility, of his choosing and must meet all requirements
                 for any minimum security facility or institution.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                               Third, any challenge to the computation of time served,
                   including the loss of credits as a result of prison disciplinary violations
                   must be raised in a post-conviction petition for a writ of habeas corpus.
                   See NRS 34.724(2)(c).
                               Fourth, any challenges to his medical treatment and the
                   conditions of his confinement are not appropriate in a petition for a writ of
                   mandamus or prohibition as there are other adequate remedies at law.
                   NRS 34.170; NRS 34.330. Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                                                       Saitta


                   cc: Hon. Elizabeth Goff Gonzalez, District Judge
                        Thomas M. Bolich
                        Attorney General/Las Vegas
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) I947A    ceo